Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I (i.e. claims 19-23 and 28-30) and election of compound (S)-N-((S)-1-(2-chlorophenyl)-2-(3,3-difluorocyclobutyl)amino)-2-oxoethyl)-1-(4-cyano-pyridin-2-yl)-N-(5-fluoropyridin-3-yl)-5-oxopyrrolidine-2-carboxamide in the reply filed on 01/21/22 is acknowledged.  Claims 24-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/21/22.
Claims 19-30 are currently pending in the application.  However, due to a restriction requirement, claims 24-27 are withdrawn from further consideration and claims 19-23 and 28-30 are being examined on the merits herein.
Thus, the requirement is deemed proper and is therefore made final.

Priority

	Acknowledgment is made of applicant's claim for foreign priority.  It is noted, however, that applicant has not provided an English translation of the certified copies of the Chinese PCT application as required by 35 U.S.C. 119(b).  Nonetheless, the priority date of the instant invention is January 19, 2012 (the date of the PCT application).  


					           	IDS

	The information disclosure statements (IDS) submitted on 06/05/20, 06/05/20, 06/05/20, 06/05/20, and 06/05/20 are acknowledged and have been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.



Claim Rejections - 35 USC § 112 (Lack of Antecedent Basis)
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 19-23 and 28-30 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 19-23 and 28-30 recite the limitations "the presence of an IDH1 mutation” in claims 19 and 28, line 1.  Specifically, the claims contain no earlier recitation or limitation of said terms and thus is unclear as to what element the limitation was making 

Provisional Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claims 19, 21, and 23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 19-38 of U.S. Patent Application No. 17/158,867 (hereinafter Popovich-Muller US Patent Application No. ‘779). Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of IDH inhibitor to treat cancers characterized by IDH mutations in a patient in need thereof.  The claimed invention and U.S. Patent application Popovich-Muller ‘867 are 

Claims 19-20, 23, 28, and 30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15-17 of U.S. Patent Application No. 9,474,779 (hereinafter Lemieux US Patent Application No. ‘779). Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of IDH1 inhibitors in a method of treating cancers characterized by the presence of IDH1 mutations.  The claimed invention and U.S. Patent Lemieux ‘779 are rendered obvious over another as the claimed invention teaches the use of a broad genus of IDH1 inhibitors in a method of treating a broad genus of cancers characterized by IDH1 mutation whereas Lemieux ‘779 teaches the use of a subgenus of glycinamide derivatives of formula (I) in a method of treating cancer characterized by IDH1 mutation which results in a new ability of the enzyme. Additionally, dependent claims thereof recite treatment of myelodysplastic syndromes.  While the instant invention does not recite that the mutated IDH1 enzyme possessed a new ability, the examiner contends 

Claims 19-20, 23, 28, and 30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5, 7-8, 14, and 16 of U.S. Patent No. 9,850,277 (hereinafter Popovich-Muller US Patent No. ‘277). Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of IDH1 inhibitors in a method of treating cancer characterized by the presence of IDH1 mutation comprising administering said compounds to a patient in need thereof. The claimed invention and U.S. Patent Popovich-Muller ‘277 are rendered obvious over another as the claimed invention teaches a broad genus of IDH1 inhibitors to be used in a broad genus of cancers characterized by IDH1 mutation whereas Popovich-Muller ‘277 teaches the use of a subgenus of IDH1 inhibitor to be used in the same broad genus of a method of cancers characterized by IDH1 mutation. Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding U.S. Patent No. 9,850,277.



Claims 19-20 and 23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 19-20 of U.S. Patent No. 9,662,327 (hereinafter Cao US Patent No. ‘327). Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of IDH1 inhibitors in a method of treating cancer characterized by the presence of IDH1 mutation comprising administering said compounds to a patient in need thereof. The claimed invention and U.S. Patent Cao 

Claim Rejections - 35 USC § 112
Notice of Pre-AIA  or AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-23 and 28-30 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling treating cancers characterized by IDH1 mutations comprising administering compound 91 or AG-20 or Ivosidenib, does not 

	The instant claims are drawn to a method for treating a cancer characterized by the presence of an IDH1 mutation in a subject in need thereof comprising administering to the subject a therapeutically effective amount of an inhibitor of mutant IDH1.  The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of said cancers by administering every single mutant IDH1 inhibitor in existence.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method for treating a cancer characterized by the presence of an IDH1 mutation in a subject in need thereof comprising administering to the subject a therapeutically effective amount of an inhibitor of mutant IDH1. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art.  As illustrative of the state of the art, the examiner cites the fact that while applicant demonstrated that compound AG-20 (i.e. 
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of cancers characterized by IDH1 mutation comprising administering every single mutant IDH1 inhibitor”. While such “treatment” might theoretically be possible for some compounds such as Ivosidenib/AG-20 and structurally related compounds of Formula (II), as a practical matter it is nearly impossible to achieve a treatment of said cancers administering every single mutant IDH1 inhibitor in existence. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the use of any and every single mutant IDH1 inhibitor. No reasonably specific guidance is provided concerning useful therapeutic protocols to identify such compounds, other than compound 91 or Ivosidenib and related compounds of formula II. The latter is corroborated by the working table on page 170-173.  


	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that every single mutant IDH1 inhibitor could be predictably used for the treatment of every single cancer characterized by IDH1 mutation as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Conclusion

No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503. The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
02/11/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.